Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-4, 6-8,10,14-17, 27 and 30 is pending.
Claims 17 and 27 is withdrawn.
Claims 1, 3-4, 6-8,10 and 14-16 is examined herewith.

Applicants response dated 2/16/2021 has been received and entered in the applications.
In view of the amendment of the rejection, this is a non-final rejection.

Action Summary
	Claims 1, 6-8, 14-16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.

	Claims 1, 6-7, 8, 14-16 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (WO 2012/120398) and Maikia et al ("Differential Role of the Menthol-Binding Residue ¥745 in the Antagonism of Thermally Gated TRPM8 Channels" . Molecular Pain. 2009. voi. 5, no, 62) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) all are of record and in view of Rose (WO 2005/063224)(partial translation) all are of record in further view of Dermatologist (Focus on Propylene Glycol, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Issue Volume 21 - Issue 8 - August 2013), Ghosal Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Medicine and Toxicology 2008, 3:26), Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) and Nakagawa (EPO 0 484 529 B1) is maintained with modifications to address the newly added limitation.
	Claims 3-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Glossop (WO 2012/120398) and Maikia et al ("Differential Role of the Menthol-Binding Residue ¥745 in the Antagonism of Thermally Gated TRPM8 Channels" . Molecular Pain. 2009. voi. 5, no, 62) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) all are of record and in view of Rose (WO 2005/063224)(partial translation) all of record in further view of Dermatologist (Focus on Propylene Glycol,  Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Medicine and Toxicology 2008, 3:26), Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) and Nakagawa (EPO 0 484 529 B1).as applied to claims 1, 6-7, 8, 14-16 and 30-31 above, and further in view of Staidson (CN 102423293 B English translation to Staidson Beijing Biopharmaceuticals Co. Ltd) all are of records is maintained.


Response to Arguments
	
	Applicants again assert several ways that the amended claims demonstrate unexpected results of a property which is shared with the prior art and are commensurate in scope. The prior art does not disclose the identical chemical composition. Applicants further state that the office employed the wrong standard in responding to the assertion of unexpected results. This argument has been fully considered but has not been found persuasive. Glossop discloses a topical formulation (topical formulation; page 31, fifth paragraph) comprising: a transient receptor potential meiastetin-8 (TRPM-8) antagonist composition in an amount sufficient to block TRPM8 signaling pathways in skin cells (effective amount of a TRPM-8 antagonist composition to block TRPM-8 signaling pathways in Reynaud’s syndroms by treating skin cells.  Glossop discloses further comprising one or more of propylene glycol (propylene glycol; page 31, fifth paragraph), glycerin (glycerin; page 31, fifth paragraph), DMSO (page 18, 46 and examples), butyiated hydroxyanisols, ethylensdiaminetetraacetic acid (EDTA), In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01. Additionally, there has been no dosages nor comparative to the closest prior art, nor does applicants demonstrate what is expected in order to demonstrate exactly the unexpected results. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). (MPEP 716.02).  In the instant application, the claims are not commensurate in scope with Table 2, F2 as assertion of unexpected results which has not demonstrated unexpected results.  
	Applicants argue that Rose does not teach that high concentration of DMSO in the absence of dexpanthenol and takes Rose out of context which leave a fatal deficiency.  This argument has been fully considered but has not been found persuasive.  Rose is employed to medically desirable to use higher concentrations of DMSO because it is known that the effectiveness of DMSO-containing preparations increases with increasing DMSO concentration. DMSO concentrations of above 20% by weight up to 60% by weight would be suitable for increasing the active ingredient level and thus the effectiveness.

	Applicants argue that Sanders is also being taking out of context.  This argument has been fully considered but has not been found persuasive. Sanders disclose that EDTA and citric acid improve the stability of the composition (abstract).  Sanders teaches that the level of EDTA which should theoretically give an optimum catalytic activity. This provides motivation to optimize the amount of EDTA in a composition.
	Applicants asserts that none of the cited art disclose DMSO at 40% w/w.  This argument has been fully considered but has not been found persuasive.  Rose teaches it is medically desirable to use higher concentrations of DMSO because it is known that the effectiveness of DMSO-containing preparations increases with increasing DMSO concentration. DMSO concentrations of above 20% by weight up to 60% by weight would be suitable for increasing the active ingredient level and thus the effectiveness. There have been several approaches in the literature to reduce the undesirable side effects to be expected at these concentrations. It would have been obvious to increase the concentration of DMSO because it is known in the art that higher concentration of 
	Applicants argue that the prior art clearly does not disclose the identical chemical composition since as evidence by the fact that 11 references are being combined in order to make this obviousness rejection.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicants assert that the office errored not to consider evidence presented in the specification.  This argument has been fully considered but has not been found persuasive.  Glossop discloses a topical formulation (topical formulation; page 31, fifth paragraph) comprising: a transient receptor potential meiastetin-8 (TRPM-8) antagonist composition in an amount sufficient to block TRPM8 signaling pathways in skin cells (effective amount of a TRPM-8 antagonist composition to block TRPM-8 signaling pathways in Reynaud’s syndroms by treating skin cells.  Glossop discloses further comprising one or more of propylene glycol (propylene glycol; page 31, fifth paragraph), glycerin (glycerin; page 31, fifth paragraph), DMSO (page 18, 46 and examples), butyiated hydroxyanisols, ethylensdiaminetetraacetic acid (EDTA), ethanol (alcohol, page 31, fifth paragraph), and water (water; page 31, fifth paragraph). Glossop discloses the composition further containing at least one cosmetically acceptable humeciant (glycerin is cosmetically acceptable humectant; page 31, fifth paragraph), In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01. Additionally, there has been no dosages nor comparative to the closest prior art, nor does applicants demonstrate what is expected in order to demonstrate exactly the unexpected results.
Applicant's remarks constitute an analysis of Glossop, Maikia, Shah, Dermatologist, Ghosal, Daccani, Lachenmeier, Sanders, Patel and Nakagawa individually, without considering how the references were combined. Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately. In fact, Applicant advocates an improper standard, i.e., that a reference applied under 35 U.S.C. 103(a) must explicitly teach the entire claimed invention in each single reference. This is the standard for anticipation under 35 U.S.C. 102, not obviousness under 35 U.S.C. 103(a). To properly conclude obviousness of an invention 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 6-7, 8, 14-16 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (WO 2012/120398) and Maikia et al ("Differential Role of the Menthol-Binding Residue ¥745 in the Antagonism of Thermally Gated TRPM8 Channels" . Molecular Pain. 2009. voi. 5, no, 62) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) all are of record and in view of Rose (WO 2005/063224)(partial translation) all are of record in further view of Dermatologist (Focus on Propylene Glycol, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) and Nakagawa (EPO 0 484 529 B1).

Glossop discloses a topical formulation (topical formulation; page 31, fifth paragraph) comprising: a transient receptor potential meiastetin-8 (TRPM-8) antagonist composition in an amount sufficient to block TRPM8 signaling pathways in skin cells (effective amount of a TRPM-8 antagonist composition to block TRPM-8 signaling pathways in Reynaud’s syndroms by treating skin cells; page 1, first-second paragraphs; page 18, sixth-seventh paragraphs; page 31, fifth paragraph; claim 14).  Glossop discloses further comprising one or more of propylene glycol (propylene glycol; page 31, fifth paragraph), glycerin (glycerin; page 31, fifth paragraph), DMSO (page 18, 46 and examples), butyiated hydroxyanisols, ethylensdiaminetetraacetic acid (EDTA), ethanol (alcohol, page 31, fifth paragraph), and water (water; page 31, fifth paragraph). Glossop discloses the composition further containing at least one cosmetically acceptable humeciant (glycerin is cosmetically acceptable humectant; page 31, fifth paragraph), emollient (polyethylene glycol is a cosmetically acceptable emollient; page 31, fifth paragraph), or softening agent {petrolatum is a cosmetically acceptable softening agent; page 31, fifth paragraph).  Glossop teaches that the pH value from 3-9 (page 31, first paragraph) and pH of 5-6 (page 68).

Glossop does not disclose wherein the TRPM-8 antagonist comprises econazole nor hydroxypropyl methylcellulose (HPMC) nor DMSO at 40% w/w or concentrations of propylene glycol, glycerin, HPMC, butylated hydroxyanisole, ethanol or EDTA 

Shah discloses further comprising hydroxypropyl methylcellulose (comprising hydroxypropyl methylcellulose; page 3, third paragraph).  Shah discloses wherein the hydroxypropyl methylcellulose is present at a concentration ranging from about 0.01 percent w/w to about 10 percent w/w (concentration of HPMC is below 1.2 percent weight/volume; page 10, second paragraph).
Rose teaches it is medically desirable to use higher concentrations of DMSO because it is known that the effectiveness of DMSO-containing preparations increases with increasing DMSO concentration. DMSO concentrations of above 20% by weight up to 60% by weight would be suitable for increasing the active ingredient level and thus the effectiveness. There have been several approaches in the literature to reduce the undesirable side effects to be expected at these concentrations.
	Dermatologist teaches that North American Contact Dermatitis [Research] Group (NACDG) had tested initially using 10% propylene glycol.
	Ghosal teaches the concentration of hydroxypropyl methylcellulose (HPMC) is .08% (page 154) and 2% (page 160).
	Baccani teaches butylhydroxy anisole is in a concentration of between 0.05 and 0.2% by weight (claim 2).
	Lachenmeier teaches topical applicant of 10% ethanol. Lachenmeier eaches that the chelating agent is ethylenediaminetetraacetic acid (EDTA), the amount of the 
	Sanders teaches that EDTA and citric acid improve the stability of the composition (abstract).  Sanders teaches that the level of EDTA which should theoretically give an optimum catalytic activity (example 4).
Patel teaches that glycerin is at a concentration of 5-20% (claim 4 and 18).
Nakagawa teaches that econazole may in the concentration of 0.01 to 3% (page 3, lines 17-18).
It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop, to provide the topical formulation wherein the TRPM-8 antagonist comprises econazole, as disclosed by Malkia, as econazole is a potent antagonist of wild type TRPM-8 protein channels (Malkia; page 10, first column, second paragraph, second column, first paragraph) with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to increase the concentration of DMSO because it is known in the art that higher concentration of DMSO (e.g. 20 to 60%) increases the effectiveness of the active agent (e.g. enconazole) thereby increasing the effectiveness of the agent as disclose by Rose with a reasonable expectation of success absence evidence to the contrary.  Additionally, it is routine to optimize the concentration of DMSO in order to maximize the effectiveness of enconazole (e.g. active agent). 	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	With regards to the concentrations of econazole, glycerin, propylene glycol, butyiated hydroxyanisols, ethanol, EDTA, HPMC; Econazole is taught at 0.01 to 3%, glycerin between 5-20%, propylene glycol at 10%, butylhydroxy anisole at a concentration of between 0.05 and 0.2% by weight, ethanol at 10%, EDTA more than 0.1% w/w and ranges up to 1.6% w/w, HPMC is at a concentration of is .08% (page 154) and 2%, as taught by Nakagawa, Dermatologist,  Ghosal, Baccani, Lachenmeier and Sanders.  It would have been obvious to optimize econazole,glycerin, propylene glycol, butyiated hydroxyanisols, ethanol, EDTA, HPMC since the cited art either teaches the same concentration over overlaps the instantly claimed concentration.  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 

With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, to improve vascular spasm and to block TRPM8 signaling pathways in skin cells . However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 

It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop, to provide the topical formulation further comprising hydroxypropyl methylcellulose, as disclosed by Shah, HPMC is preferred for preparing topical gel formulations that form homogenous dispersions which minimizes particle size (Shah; page 10, second paragraph) with a reasonable expectation of success absence evidence to the contrary.

It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Glossop, to provide the topical formulation wherein the hydroxypropyl methylcellulose is present at a concentration ranging from about 0.01 percent w/w to about 10 percent w/w, as disclosed by Shah, HPMC concentrations of less than 1,2 percent weight/volume are preferred for preparing topical gel formulations that form homogenous dispersions with minimum particle size (Shah; pagelO, second paragraph) with a reasonable expectation of success absence evidence to the contrary.

Claims 3-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Glossop (WO 2012/120398) and Maikia et al ("Differential Role of the Menthol-Binding Residue ¥745 in the Antagonism of Thermally Gated TRPM8 Channels" . Molecular Pain. 2009. voi. 5, no, 62) and Shah (Skin Permeating Nanogel for the Cutaneous Co-Delivery of Two Anti-lnflarnmatory Drugs. Blomatarlals. 2012. vcl. 33, no. 5; pages 1607-1617 (pages 1-23) all are of record and in view of Rose (WO 2005/063224)(partial translation) all of record in further view of Dermatologist (Focus on Propylene Glycol,  Issue Volume 21 - Issue 8 - August 2013), Ghosal (Hydroxypropyl methblcellulose in drug delivery, Der Pharmacia Sinica, 2011, 2 (2): 152-168), Daccani (WO 2004/012725), Lachenmeier (Safety evaluation of topical applications of ethanol on the skin and inside the oral cavity, Journal of Occupational Medicine and Toxicology 2008, 3:26), Sanders (U.S. Patent 5,895,642) and Patel (U.S. Patent 4,855,294) and Nakagawa (EPO 0 484 529 B1).as applied to claims 1, 6-7, 8, 14-16 and 30-31 above, and further in view of Staidson (CN 102423293 B English translation to Staidson Beijing Biopharmaceuticals Co. Ltd) all are of records.
Glossop, Maikia, Shah, Dermatologist, Ghosal, Daccani, Lachenmeier, Sanders, Patel and Nakagawa as cited supra.
Neither Glossop, Maikia, Shah, Dermatologist, Ghosal, Daccani, Lachenmeier, Sanders, Patel and Nakagawa teaches econazole nitrate nor gel formulation.

Staidson discloses comprises econazole nitrate (econazole nitrate; paragraph (00131).  Staidson discloses comprises a gel formulation of econazole (gel formulation of econazole; paragraph [0001]).

 It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Psarrakis, to provide the topical formulation comprises a gel formulation of econazoie, as disclosed by Staidson, as econazoie nitrate is formulated into a gel formulation for topical administration where it 
 It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Psarrakis, to provide the topical formulation comprises econazoie nitrate, as disclosed by Staidson, as econazole nitrate is formulated for topical administration where it has fast release properties into the skin and penetrates to the dermis layer (Staidson; paragraph [0013]) with a reasonable expectation of success absence evidence to the contrary.

It would have been obvious to one skilled in the art at the time of the invention to have modified the topical formulation, as disclosed by Psarrakis, to provide the topical formulation wherein the hydroxypropyl methylcellulose is present at a concentration ranging from about 0.01 percent w/w to about 10 percent w/w, as disclosed by Shah, HPMC concentrations of less than 1,2 percent weight/volume are preferred for preparing topical gel formulations that form homogenous dispersions with minimum particle size (Shah; pagelO, second paragraph) with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1, 3-4, 6-8, 10, 14-16 and 30-31 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627